Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 1 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HARRIET LOWELL, et ai.,
Plaintiffs, AMENDED STIPULATED
PROTECTIVE ORDER
~against- Civil Action No. 7:17-CV-0625 1-NSR-LMS
LYFT, INC.,
Defendant.

 

 

Lisa Margaret Smith, U.S. Magistrate Judge:

WHEREAS, all the parties to this action (collectively the “Parties” and individually a
“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive
information that they may need to disclose in connection with discovery in this action;

WHEREAS, the Parties request that this Court issue a HIPAA-qualified protective order
pursuant to 45 C.F.R. § 164.512(e)(1)} to protect the exchange of public health information that
they may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored
confidentiality order governing the disclosure of nonpublic and competitively sensitive
information in this action,

IT IS HEREBY ORDERED that any person subject to this Order — including without
limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing

 

 
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 2 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 2 of 14

discovery in this action, and all other interested persons with actual or constructive notice of this

Order — will adhere to the following terms:

LL.

During the course of this action, the Parties and their attorneys are hereby
authorized to receive, subpoena, and transmit “protected health information,” as
defined by 45 C.F.R. §§ 160.103 and 164.501, pertaining to current and future
parties, third parties and non-parties to other parties, third parties and non-parties
and their attorneys and representatives. “Protected health information” (“PHY”)
includes, but is not limited to, health information, including demographic
information, relating to either (a) the past, present, or future physical or mental
condition of an individual, (b) the provision of care to an individual, or (c) the
payment for care provided to an individual, which identifies the individual or
which reasonably could be expected to identify the individual.

Notwithstanding federal or state law limiting the authority of the Parties and
“Covered Entities,” as defined by 45 C.F.R. § 160.103, to disclose PHI, the
Parties and Covered Entities are permitted to release all PH] in their possession in
response to a subpoena, discovery request or other lawful process, provided the
PHI is relevant to the issues presented in this action. The Parties must maintain
the confidentiality of the PHI outside of this action and are prohibited from using
or disclosing the protected health information for any purpose other than this
action.

The Parties are permitted to use PHI released for this action in any manner that is
reasonably connected with this action. This includes, but is not limited to,
investigation, consultation, discovery, depositions, trial preparation, trial, appeal,

resolution, mediation, or uses incidental to the proceeding in the case. Disclosures
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 3 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 3 of 14

of PHI may be made to the Parties, their attorneys of record, the attorney’s firms
(i.¢., attorneys, support staff, agents, and consultants), the Parties’ insurers,
experts, consultants, court personnel, court reporters, copy services, trial
consultants, jurors, venire members, and other entities involved in the litigation
process.

4, Within 60 days of the issuance of a final order, or the extinguishment of all
appeals, all Parties, their attorneys, and any person or entity in possession of PHI
received in connection with this lawsuit shall destroy the PHI or return it to the
covered entity that released the PHI, except that counsel are not required to secure
the return or destruction of PHI submitted to the Court and may retain one
archival copy of documents with PHI constituting work product, a copy of
pleadings, motion papers, discovery responses, deposition transcripts, and
deposition and trial exhibits.

5. Any document containing PHI is additionally subject to the following terms to the
extent consistent with the foregoing.

6. With respect to “Discovery Material” (i.¢., information or documents of any kind
produced or disclosed in the course of discovery in this action) that a person has
designated as “Confidential” or “Highly Confidential” (together, the “Protected
Material”) pursuant to this Order, no person subject to this Order may disclose
such Protected Material to anyone else except as this Order expressly permits,

7. The Party or person producing or disclosing Discovery Material (“Producing
Party”) may designate Discovery Material as Confidential only if the Producing

Party reasonably and in good faith believes such Discovery Material reflects:
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 4 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 4 of 14

(a) trade secrets or other confidential research, development, technical,
commercial or financial information (including without limitation
previously non-disclosed business plans, product-development
information, strategic or marketing plans or information or data regarding
the use of the ridesharing platform of Lyft, Inc. (“Lyft”));

(b) previously non-disclosed material relating to ownership or control of any
non-public company;

(c) any information of a personal or intimate nature regarding any individual
(including but not limited to information about Lyft’s employees and
information regarding users of Lyft’s ridesharing platform);

(d) any information protected from disclosure by any federal, state or local
law or regulation; or

(e) any other category of information this Court affords confidential status,

8. A Producing Party may designate Discovery Material as “Highly Confidential”
only if the Producing Party reasonably and in good faith believes (1) such

Discovery Material contains or reflects information that is extremely confidential

and/or sensitive in nature and (2) the disclosure of such Discovery Material is

likely to cause economic harm or significant competitive disadvantage to the

Producing Party.

9. With respect to the Protected portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may

designate such portion as “Confidential” or “Highly Confidential” by stamping or

otherwise clearly marking as “Confidential-Subject to Protective Order” or

“Highly Confidential - Subject to Protective Order” the Protected Material in a
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 5 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 5 of 14

10.

11.

manner that will not interfere with legibility or audibility. A Producing Party may
designate any electronic media (c.g., videotape or computer disk or DVD/CD
Rom disk) as Protected Material by placing or affixing a label on such media
marking it as “Confidential-Subject to Protective Order” or “Highly Confidential -
Subject to Protective Order.”

A Producing Party or its counsel may designate deposition exhibits or portions of
deposition transcripts as Protected Material either by: (a) indicating on the record
during the deposition that a question calls for Confidential or Highly Confidential
information, in which case the reporter will bind the transcript of the designated
testimony in a separate volume and mark it as “Confidential Information -Subject
to Protective Order” “Highly Confidential Information -Subject to Protective
Order;” or (b) notifying the reporter and all counsel of record, in writing, within
30 days after a deposition has concluded, of the specific pages and lines of the
transcript that are to be designated “Confidential” or “Highly Confidential” in
which case all counsel receiving the transcript will be responsible for marking the
copies of the designated transcript in their possession or under their control as
directed by the Producing Party or that person’s counsel. During the 30-day
period following a deposition, all Parties will treat the entire deposition transcript
as if it had been designated Confidential.

If at any time before the trial of this action a Producing Party realizes that it
should have designated as “Confidential” or “Highly Confidential” some
portion(s) of Discovery Material that it previously produced without limitation,
the Producing Party may so designate such material by so apprising ail prior

recipients in writing. Thereafter, this Court and all persons subject to this Order
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 6 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 6 of 14

12.

13.

will treat such designated portion(s) of the Discovery Material as Protected

Material,

Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege

or protection; or (c) a ruling regarding the admissibility at trial of any document,

testimony, or other evidence,

Where a Producing Party has designated Discovery Material as Confidential other

persons subject to this Order may disclose such information only to the following

persons:

(a)

(b)

(c)

(d)

the Parties to this action, their employees, their insurers, counsel to their
insurers and, provided such person has first executed a Non-Disclosure
Agreement in the form annexed as an Exhibit hereto, the Parties’ former
employees, For the avoidance of doubt, Discovery Material designated as
Confidential may not be disclosed to members of Westchester Disabled
On the Move, Inc.:;

counsel retained specifically for this action, including any paralegal,
clerical, or other assistant that such outside counsel employs and assigns to
this matter;

outside vendors or service providers (such as copy-service providers and
document-management consultants) that counsel hire and assign to this
matter;

any mediator or arbitrator that the Parties engage in this matter or that this
Court appoints, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as an Exhibit hereto;
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 7 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 7 of 14

14.

(e)

63)

(g)

(h)

(i)

@)

as to any document, its author, its addressee, and any other person
indicated on the face of the document as having received a copy;

any witness whom counsel for a Party in good faith believes may be called
to testify at trial or deposition in this action, provided such person has first
executed a Non-Disclosure Agreement in the form annexed as an Exhibit
hereto;

any person a Party retains to serve as an expert witness or otherwise
provide specialized advice to counsel in connection with this action,
provided such person has first executed a Non-Disclosure Agreement in
the form annexed as an Exhibit hereto;

stenographers engaged to transcribe depositions the Parties conduct in this
action;

this Court, including any appellate court, its support personnel, and court
reporters; and

any other person with the prior written consent of the Producing Party.

Unless otherwise ordered by the Court, Discovery Material designated as “Highly

Confidential” may be disclosed only to:

(a)

(b)
(c)

The persons identified in, and subject to the conditions of, subparagraphs
13(b), 13(c), 13(d), 13(e), 13(g), 13(h), 134), and 13Q);

Current employees of Lyft; and

Officers and Directors of Westchester Disabled On the Move, Inc., and
any witness whom counsel for a Party in good faith believes may be called
to testify at trial or deposition in this action, but only if (a) such persons

first execute a Non-Disclosure Agreement in the form annexed as an
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 8 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 8 of 14

15.

16.

17.

Exhibit hereto, and (b) the Discovery Material designated as Highly

Confidential or any copies of the same are viewed while in the possession

of attorneys of record in this action.
In filig Protected Material with this Court, or filing portions of any pleadings,
motions, or other papers that disclose such Protected Material (“Confidential
Court Submission”), the Parties shall publicly file a redacted copy of the
Confidential Court Submission via the Electronic Case Filing System. ‘The Parties
shall file an unredacted copy of the Confidential Court Submission under seal
with the Clerk of this Court, and the Parties shall serve this Court and opposing
counsel with unredacted courtesy copies of the Confidential Court Submission.
Any Party who objects to any designation of confidentiality may at any time
before the trial of this action serve upon counsel for the Producing Party a written
notice stating with particularity the grounds of the objection. If the Parties cannot
reach agreement after meeting and conferring in good faith, counsel for all
affected Parties will address their dispute to this Court in accordance with this
Court’s Individual Practices. Pending the resolution of such dispute by the Court,
the Parties agree to treat the information that is the subject of the dispute in
accordance with the Producing Party’s designation. The Producing Party shall at
all times carry the initial burden of establishing that the contested information
merits a “Confidential” or “Highly Confidential” designation.
Any Party who requests additional limits on disclosure may at any time before the
trial of this action serve upon counsel for the recipient Parties a written notice
stating with particularity the grounds of the request. If the Parties cannot reach

agreement after meeting and conferring in good faith, counsel for all affected
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 9 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 9 of 14

18.

19.

20.

Parties will address their dispute to this Court in accordance with this Court’s
Individual Practices.

Recipients of Protected Material under this Order may use such material solely for
the prosecution and defense of this action and any appeals thereto, and not for any
business, commercial, or competitive purpose or in any other litigation
proceeding. Nothing contained in this Order, however, will affect or restrict the
rights of any Party with respect to its own documents or information produced in
this action.

Nothing in this Order will prevent any Party from producing any Protected
Material in its possession in response to a lawful subpoena or other compulsory
process, or if required to produce by law or by any government agency having
jurisdiction, provided that such Party: (1) gives written notice to the Producing
Party as soon as reasonably possible, and if permitted by the time allowed under
the request, at least 10 days before any disclosure; and (2) informs, in writing, the
Party who caused the subpoena or other compulsory process to issue that some or
all of the material covered is the subject of this Order and promptly delivers to the
same a copy of this Order. Upon receiving notice from the Party receiving the
Discovery Material from the Producing Party (the “Receiving Party”), the
Producing Party will bear the burden to oppose compliance with the subpoena,
other compulsory process, or other legal notice if the Producing Party deems it
appropriate to do so.

Each person who has access to Protected Material pursuant to this Order must
take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material. If the Receiving Party discovers a breach of security, including
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 10 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 10 of 14

21,

any actual or suspected unauthorized access, related to another Party’s
Confidential or Highly Confidential Information, the Receiving Party shall: (1)
promptly provide written notice to the Producing Party of such breach; (2)
investigate and take reasonable efforts to remediate the effects of the breach, and
provide the Producing Party with assurances reasonably satisfactory to the
Producing Party that such breach shall not recur; and (3) provide sufficient
information about the breach that the Producing Party can reasonably ascertain
the size and scope of the breach. The Receiving Party agrees to cooperate with
the Producing Party in investigating any such security incident. In any event, the
Receiving Party will promptly take all necessary and appropriate corrective action
to terminate the unauthorized access.

In the event of a disclosure of any Discovery Material pursuant to this Order to
any person or persons not authorized to receive such disclosure under this Order,
the Party responsible for having made such disclosure shall promptly notify, in
writing, counsel for the Producing Party whose Discovery Material has been
disclosed and provide to such counsel all known relevant information concerning
the nature and circumstances of the disclosure. The responsible disclosing party
shall also promptly take all reasonable measures to retrieve the improperly
disclosed Discovery Material and to ensure that no further or greater unauthorized
disclosure and/or use thereof is made, including securing the agreement of the
recipient(s) not to further disseminate such improperly disclosed Discovery
Material in any form. The Receiving Party shall notify the Producing Party in
writing of the failure to retrieve any such documents. This notice shall (1)

specifically identify the Protected Material not returned; (2) identify the person

10
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 11 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 11 of 14

22.

23.

24,

from whom the Protected Material could not be retrieved; and (3) state the efforts
made to retrieve such Protected Material and the reasons these efforts were
unsuccessful. Compliance with the foregoing shall not prevent the Producing
Party from seeking further relief from the Court.

The unauthorized or inadvertent disclosure of Protected Material does not change
the status of Discovery Material or waive the right to hold the disclosed document
or information as Confidential.

If a Producing Party inadvertently produces documents containing privileged
information or work product (i.¢., any information that may properly be withheld
from discovery pursuant to Federal Rule of Civil Procedure 26(b)(5) on the
grounds of attorney client privilege, work product protection, or other applicable
privileges or immunities), such Party’s inadvertent production of any such
documents will not constitute a waiver of privilege. Upon receiving notice from
the Producing Party or its counsel that a particular document or class of
documents has been inadvertently produced and is claimed to be privileged, or to
contain privileged information, the parties in receipt of the inadvertently produced
document(s) will promptly take reasonable steps to locate and return or destroy all
copies of any such documents. Any such documents shall not thereafter be used
by the parties in receipt of the documents for any purpose, unless and until the
documents are adjudicated to be non-privileged. Nothing in this paragraph shall
alter an attorney’s responsibilities under applicable law or codes of ethics when
confronted with inadvertently produced privileged information.

Within 60 days of the final disposition of this action ~ including all appeals — all

recipients of Protected Material must either return it — including all copies thereof

11
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 12 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 12 of 14

25.

26.

27.

— to the Producing Party, or, upon permission of the Producing Party, destroy such
material — including all copies thereof. In either event, by the 60-day deadline, the

recipient must certify its return or destruction by submitting a written certification

. to the Producing Party that affirms that it has not retained any copies, abstracts,

compilations, summaries, ot other forms of reproducing or capturing any of the
Protected Material. Notwithstanding this provision, the attorneys that the Parties
have specifically retained for this action may retain an archival copy of all
pleadings, motion papers, transcripts, expert reports, legal memoranda,
correspondence, or attorney work product, even if such materials contain
Protected Material. Any such archival copies that contain or constitute Protected
Material remain subject to this Order.

This Order will survive the termination of the action and will continue to be
binding upon all persons to whom Protected Material is produced or disclosed.
This Order shall be binding upon the Parties hereto, their attorneys, and their
successors, executors, personal representatives, administrators, heirs, legal
representatives, assigns, subsidiaries, divisions, employees, agents, retained
consultants and experts, and any persons or organizations over which they have
direct control.

Nothing in this Order abridges the right of any person to seek its modification by
the Court in the future. By stipulating to this Order, the Parties do not waive the
right to argue that certain material may require additional or different protections
than those set forth herein.

A non-party producing information or material voluntarily or pursuant to a

subpoena or a court order may designate such material or information as

{2
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 13 of 16
Case 7:17-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 13 of 14

“Confidential” or “Highly Confidential” pursuant to the terms of this Order. A

non-party's use of this Order to protect its Discovery Material does not entitle that

non-party access to the Discovery Material produced by any party in this case.
28. This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder.

Dated: Mays, 9019 Dated! $/23/])

White Plains, New York New York, New York

SO ORDERED.
UaRoaye t

Lisa Margaret Smith _ | j
United States Magis Ce > 2 u 4

 

 

        
  
  

13
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 14 of 16
Case 7:1/7-cv-06251-NSR-LMS Document 66-1 Filed 05/23/19 Page 14 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

HARRIET LOWELL, et al.,
Plaintiffs NON-DISCLOSURE
AGREEMENT WITH RESPECT TO
CONFIDENTIAL
-against- AND PROTECTED
HEALTH INFORMATION
UXET, INC. Civil Action No, 7:17-CV-06251-NSR-LMS
Defendants
I, acknowledge that I have read and understand the

CONFIDENTIALITY AGREEMENT AND HIPAA-QUALIFIED PROTECTIVE ORDER in
this action governing the non-disclosure of protected health information (“PHI”) and those
portions of Discovery Material that have been designated as “Confidential” or “Highly
Confidential” (the “Protected Material”). I agree that I will not disclose such PHI or Protected
Material to anyone other than for purposes of this action and that at the conclusion of the action I
will return all PHI or Protected Material to the Party or attorney from whom I received it. By
acknowledging these obligations under the Protective Order, ] understand that I am submitting
myself to the jurisdiction of the United States District Court for the Southern District of New
York for the purpose of any issue or dispute arising hereunder and that my willful violation of
any term of the Protective Order could subject me to punishment for contempt of Court.

Dated:

 
MICROFILM

OCT = > 2001

Cas
_ocT=10-30604

x
I

“300

e7: a ay 0088 CLE an 67 Filed 05/24/19 21 Gob°dad ° P. 1/01

  
 

emp hE R RS SSNS A ENR Pa

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF RETENTION OF
SEALED DOCUMENTS IN CIVIL CASES

MICHAEL B. MUKASEY, CHIEF JUDGE:

Any protective order in any civil case that provi

for the filing of information under seal shall include the

following prevision:

“Sealed records which have been filed with the clerk shall
be removed by the party submitting them (1) within ninety
(90) days after a final decision is rendered if no appeal is

taken, or (2) if an appeal is taken, within thirty (30) days

after final disposition of the appeal. Parties failing to

comply with this order shall be notified by the clerk that,
should they fail to remove the sealed records within thirty
(30) days, the clerk may dispose of them."

This order will be self-executing, in that the Clerk

will treat all protective orders that direct the sealing of

documents in civil cases as. if they contain the above provision.

 

Dated: New York, New York
, October 5, 2001

U.S. District Judge

TOTAL P.@i
Case 7:17-cv-06251-PMH-AEK Document 67 Filed 05/24/19 Page 16 of 16
